Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 as filed December 4, 2020 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 was considered.

Claim Objections
Claims 1, 6-9, 15 and 16 are objected to because of the following informalities: 
Claim 1:  the period ending the phrase before the line with formula (I) ends the claim.  See MPEP 608.01 (m).  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 
Claim 1:  the symbol “a” in formula (I) should be replaced with another placeholder because the phrase after formula (I) “a represents” is unnecessarily confusing.
Claim 1:  commas should presumably be inserted after the lines ending (B), (C) and (D) consistent with the comma after the end of (A).
Claim 1:  “and” should be inserted after the line ending (C) and some form of punctuation or/and appropriate coordinating conjunctions should be inserted after the recitations of the conditions because a claim is to be read as a single sentence.
Claim 1:  the arbitrary ranges claimed for condition (1) and condition (2) should presumably recite weight ratios consistent with paragraph [0031] of the instant, as-filed specification. 
Claim 1:  “00.1” in condition (2) should presumably recite “0.1” or “0.01” consistent with paragraph [0031].
Claim 6:  “is comprised in the cosmetic” is grammatically incorrect.  Claim 6 properly recites, for example, “wherein the emulsion cosmetic comprises 0.1 to 20% by mass of the component (D).”
Claims 7-9, 15:  “comprises” should recite “further comprises”.
Claim 16:  “is selected from” should recite “is selected from the group consisting of” or the “and” before “a whitening agent” should recite “or” to properly recite alternatives.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites in the description of formula (I) “a saturated or unsaturated fatty acid residue (acyl group) having 10 to 22 carbon atoms on average”.  It is unclear whether the parenthetical information is a positive claim limitation.  Claims 2-17 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
	Claim 1 recites in the description of formula (I) “a represents -O- or -NR2- (R2 represents a hydrogen atom or a C1-3 alkyl group)”  It is unclear whether the parenthetical information is a positive claim limitation or is merely exemplary of R2.  Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP 2173.05 (d).  Claims 2-17 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.
Claim 4 recites “the silicone surfactant”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 may properly depend from claim 3.
Claim 12 recites “the component (E)”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 may properly depend from, for example, claim 3.
Claim 13 recites “the component (E)”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 may properly depend from, for example, claim 3.
Claims 15 and 16 recite “semi low-soluble or low-soluble drug having a log P value of 10 to 30”.  While the claimed log P values suggest the drug is “low-soluble” in water and is 
Claim 16 recites “the semi low-soluble or low-soluble drug”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 may properly from claim 15.
Claim 16 recites “the semi low-soluble or low-soluble drug having a Log P value of 10 to 30” is selected from inter alia astaxanthin or allantoin.  As evidenced by Wikipedia (copy provided), allantoin has a logP of -3.14.  As evidenced by drugbank (copy provided), astaxanthin has a logP of about 8.  It is not seen how any of the claimed drugs possess the claimed property.  Because the claim recites contradictory limitations, the meets and bounds of the claim cannot be ascertained and the claim is indefinite.  For purposes of applying prior art it is presumed that the claimed drugs meet the solubility limitation.
	Claim 16 recites a whitening agent (or other components).  It is unclear whether the parenthetical information is a positive claim limitation.  It is also unclear what is meant by “other components” and while the specification discloses “other components” in paragraphs [0058]-[0076] these other components appear to be random cosmetic ingredients that have no disclosed relationship to the “low-soluble drug” disclosed in paragraphs [0056]-[0057].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 11, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukiyama (JP 2014/156431, published August 28, 2014, as evidenced by the abstract and Google translation) as evidenced by ShinEtsu Technical Data Sheet “KSG-18A” and as evidenced by Smith et al. (US 2005/0166464).
Regarding claims 1, 2, 5, 6, 10 and 17
Tsukiyama teaches oil-in-water emulsion cosmetics and exemplifies an embodiment of an emulsified sunscreen comprising (title; abstract; claims; Example 8):
3 wt% cetostearyl alcohol (component C as evidenced by paragraph [0024] of the instant specification), 
15 wt% decamethylcyclopentasiloxane (component D, kinematic viscosity of about 5 cSt as evidenced by paragraph [0014] of Smith), 
10 wt% dimethicone / phenyl dimethicone cross-polymer mixture sold as KSG-18 (component B, KSG-18 is diphenylsiloxy phenyl trimethicone (and) dimethicone / phenyl vinyl dimethicone crosspolymer as evidenced by ShinEtsu which is component D (and) component B), and 
2 wt% stearoyl methyl taurine sodium (component A).
Regarding condition 1, Example 8 of Tsukiyama ~=2/(10+3+15) ~= 2/28 ~= 0.07.  Regarding condition 2, Example 8 of Tsukiyama ~= 2/3 ~= 0.67.  Regarding condition 3, Tsukiyama teaches the oil-in-water emulsions have a viscosity of 5000 to 100,000 mPa.s at 25 ºC (page 4, 5th full paragraph).
Regarding claim 3
Tsukiyama teaches the oil-in-water emulsions to comprise surfactants inclusive of nonionic surfactants inclusive of polyether-modified silicone (paragraph bridging pages 3 and 4).
Regarding claim 7
Tsukiyama teaches the embodiment of Example 8 to further comprise butylene glycol (polyol having a logP as claimed as evidenced by paragraph [0054] of the instant specification).  Tsukiyama also teaches alternate glycols to butylene glycol include glycerin (page 4, 3rd full paragraph).
Regarding claim 11
	Tsukiyama teaches alternate higher alcohols to cetostearyl alcohol include behenyl alcohol (page 4, 2nd full paragraph).  
Regarding claim 14
Tsukiyama teaches the embodiment of Example 8 to further comprise sodium acrylate / acryloyldimethyl taurine sodium copolymer.  Tsukiyama also teaches water-soluble polymers used for the purpose of a viscosity modifier (page 4, 4th full paragraph).

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (JP 2014/156431, published August 28, 2014, as evidenced by the abstract and Google translation) as evidenced by ShinEtsu Technical Data Sheet “KSG-18A” and as evidenced by Smith et al. (US 2005/0166464).
	The teachings of Tsukiyama have been described supra regarding the anticipation of claims 1-3, 5-7, 10, 11, 14 and 17.  Claims 1-3, 5-7, 10, 11, 14 and 17 are therefore also obvious over Tsukiyama.
	Tsukiyama further teach surfactants inclusive of nonionic surfactants inclusive of polyether-modified silicone may be present from 0.1 to 10 wt% (paragraph bridging pages 3 and st full paragraph), as required by instant claim 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	
Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (JP 2014/156431, published August 28, 2014, as evidenced by the abstract and Google translation) as evidenced by ShinEtsu Technical Data Sheet “KSG-18A” and as evidenced by Smith et al. (US 2005/0166464) as applied to claims 1-7, 10, 11, 14 and 17 above, and further in view of Sasaki et al. (US 2011/0318399, published December 29, 2011).
The teachings of Tsukiyama have been described supra.
Tsukiyama further teach non-volatile oils for the purpose of improving adhesion to the skin, imparting emollient feeling and improving makeup sustainability, the oils include fats (triglycerides / esters)  such as inter alia olive oil and macadamian nut oil (page 4, 2nd full paragraph).
Tsukiyama do not specifically teach an ester oil or an animal/vegetable oil having and IOB value in an organic conceptual diagram of 0 to 0.2 as required by claim 8.
	Tsukiyama do not specifically teach an ester oil that has an IOB value of 0 to 0.2 as required by claim 9.
	Tsukiyama do not specifically teach a polyether (3-40) modified polysiloxane as required by claim 13.
These deficiencies are made up for in the teachings of Sasaki.
Sasaki teach an emulsified cosmetic comprising an oil having an IOB value of 0.1 to 0.5; if the IOB is less than 0.1 a moisturizing effect cannot be sufficiently obtained and if the IOB is more than 0.6 water solubility is too high (title; abstract; paragraphs [0028]-[0032]; claims).  Exemplary oils include inter alia vegetable oils such as olive oil (IOB=0.16) and macadamia nut oil (IOB=0.17) (paragraph [0031]).  Sasaki further teach surfactants inclusive of nonionic surfactants inclusive of polyoxyethelene hydrogenated castor oil, polyoxyalkyene-modified silicone, polyether-modified silicone and the like (paragraph [0039]) and Sasaki exemplify embodiments comprising PEG-10 dimethicone (Tables 1 and 2).
Regarding claims 8 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil-in-water emulsion cosmetics of Tsukiyama inclusive of the sunscreen of Example 8 to comprise an oil having an IOB value of 0.1 to 0.5 inclusive of olive oil as taught by Sasaki to reap the expected moisturizing benefit thereof.  There would be a reasonable expectation of success because the emulsion cosmetics of Tsukiyama may comprises oils inclusive of olive oil.
	Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute silicone surfactants as taught by Sasaki inclusive of PEG-10 dimethicone for the silicone surfactants in the emulsion cosmetics of Tsukiyama because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because PEG-10 dimethicone is a species of surfactant falling within the genus of polyether-modified silicone surfactants embraced by Tsukiyama.

Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (JP 2014/156431, published August 28, 2014, as evidenced by the abstract and Google translation) as evidenced by ShinEtsu Technical Data Sheet “KSG-18A” and as evidenced by Smith et al. (US 2005/0166464) as applied to claims 1-7, 10, 11, 14 and 17 above, and further in view of Omura et al. (US 2009/0081142, published March 26, 2009).
The teachings of Tsukiyama have been described supra.
Tsukiyama do not teach a polyglyceryl modified silicone as required by claim 12.
Tsukiyama do not specifically teach a polyether (3-40) modified polysiloxane as required by claim 13.
Tsukiyama do not teach a low-soluble drug having a logP of 10 to 30 as required by claim 15.
Tsukiyama do not teach the low soluble drug is selected from coenzyme Q10, stearyl glycyrrhetinate, astaxanthin, tranexamic acid, allantoin, alkoxy salicylic acid and a whitening agent as required by claim 16.
These deficiencies are made up for in the teachings of Omura.
	Omura teach oil-in-water emulsion cosmetic sunscreen compositions comprising nonionic surfactants and silicone-based surfactants selected from inter alia polyoxyethylene (polyether) polysiloxane inclusive of PEG-10 dimethicone and polyglycerin modified silicone (title; abstract; paragraphs [0168]-[0186], in particular, [0172] and [0185]; claims).  Omura further teach the emulsion cosmetic sunscreens may further comprise medicines such as stearyl glycyrrhetinate, allantoin, salts of tranexamic acid, salts of alkoxysalicylic acids, etc. (paragraph [0197]).  

Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nonionic surfactants as taught by Omura inclusive of polyglycerin modified silicone with the nonionic surfactants in the emulsion cosmetics of Tsukiyama because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  There would be a reasonable expectation of success because polyglycerin modified silicone is an art-recognized species of nonionic surfactant capable suitable for use in oil-in-water emulsions.
Regarding claims 15 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil-in-water emulsion cosmetics of Tsukiyama inclusive of the sunscreen of Example 8 to further comprise medicines inclusive of inter alia allantoin as taught by Omura for the expected benefits thereof.  There would be a reasonable expectation of success because such medicines are suitable for topical delivery in oil-in-water emulsion sunscreens. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Maruyama et al. (US 2017/0348221) teach non-sticky stable compositions comprising at least one oil, at least one polyglyceryl fatty acid ester, at least one silicone elastomer and at least one polysaccharide; the compositions further comprise inter alia surfactants inclusive of C6-C24 acyl taurates (title; abstract; paragraph [0158]; claims).
Matsutani et al. (US 2014/0283315) teaches oils having an IOB value of 0.1 or lower (abstract; paragraphs [0045]-[0050]).
Suzuki et al. (US 2012/0164357) teach compositions comprising a higher alcohol, a long chain acyl sulfonate anionic surfactant represented by general formula (I) and tranexamic acid (title; abstract; claims).
	Toyoda et al (US 2011/0038824) teaches oil-in-water emulsions comprising acylsulfonic acid salt-type anionic surfactants and a higher alcohol (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633